UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investors Trust Securities owned by the Fund on September 30, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 61.10% (Cost $149,941,500) Aerospace & Defense 0.08% L-3 Communications Corp., Gtd Sr Sub Note Ser B 6.375 10-15-15 BB+ 200 194,500 Agricultural Products 0.19% Cosan SA Industria e Comercio, Gtd Sr Perpetual Bond (Brazil) (S) 8.250 02-15-49 BB 500 473,750 Airlines 0.43% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1 Class A 6.545 02-02-19 A- 392 398,642 Pass Thru Ctf Ser 2000-2 Class B 8.307 10-02-19 BB- 398 386,478 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 281 274,716 Broadcasting & Cable TV 1.96% Charter Communications Holdings II, LLC/Charter Communications Holdings II, Capital Corp., Sr Note 10.250 09-15-10 CCC- 2,000 2,040,000 Shaw Communications, Inc., Sr Note (Canada) 8.250 04-11-10 BB+ 1,000 1,055,000 Videotron Ltee, Gtd Sr Note (Canada) 6.375 12-15-15 B+ 300 284,250 XM Satellite Radio Holdings, Inc., Gtd Sr Note 9.750 05-01-14 CCC 1,500 1,432,500 Casinos & Gaming 4.09% Chukchansi Economic Development Auth, Sr Note (S) 8.000 11-15-13 BB- 440 451,550 Isle of Capri Casinos, Inc., Gtd Sr Sub Note (L) 7.000 03-01-14 B 500 475,000 Jacobs Entertainment, Inc., Sr Note (S) 9.750 06-15-14 B- 1,000 990,000 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 1,000 997,500 Majestic Star Casino LLC/Majestic Star Casino Capital II LLC, Sr Note 9.750 01-15-11 CCC+ 1,000 973,750 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB- 275 264,476 Mohegan Tribal Gaming Authority, Sr Sub Note (L) 7.125 08-15-14 B+ 1,000 995,000 Page 1 John Hancock Investors Trust Securities owned by the Fund on September 30, 2006 (unaudited) MTR Gaming Group, Inc., Gtd Sr Note Ser B 04-01-10 B+ Sr Sub Note (S) 06-01-12 B- Pokagon Gaming Auth, Sr Note (S) 06-15-14 B Seneca Gaming Corp., Sr Note 05-01-12 BB- Trump Entertainment Resorts, Inc., Gtd Sec Note 06-01-15 B- Waterford Gaming LLC, Sr Note (S) 09-15-12 BB- Commodity Chemicals 0.46% Lyondell Chemical Co., Gtd Sec Note 12-15-08 BB Gtd Sr Sub Note 05-01-09 B Construction & Farm Machinery & Heavy Trucks 0.20% Manitowoc Co., Inc. (The), Gtd Sr Note 11-01-13 BB- Consumer Finance 1.05% Ford Motor Credit Co., Note 10-28-09 BBB- HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) 11-30-35 BBB+ Diversified Banks 1.61% Bank of New York, Cap Security (S) 12-01-26 A- Barclays Bank Plc, Perpetual Bond (6.86% to 6-15-32 then variable) (United Kingdom) (S) 09-29-49 A+ Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Sub Note (5.506% to 04-15-15 then variable) (Japan) (S) 12-01-49 Baa1 Royal Bank of Scotland Group Plc, Perpetual Bond (7.648% to 09-30-31 then variable) (United Kingdom) 08-29-49 A Diversified Chemicals 0.81% NOVA Chemicals Corp., Med Term Note (Canada) 04-01-09 BB+ Diversified Commercial & Professional Services 0.32% Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (S) 02-13-13 A- Page 2 John Hancock Investors Trust Securities owned by the Fund on September 30, 2006 (unaudited) Diversified Financial Services 0.78% Beaver Valley Funding Corp., Sec Lease Obligation Bond 06-01-17 BBB- St. George Funding Co., Perpetual Bond (8.485% to 06-30-17 then variable) (Australia) (S) 12-31-49 Baa1 Diversified Metals & Mining 0.39% Freeport-McMoRan Copper & Gold, Inc., Sr Note 02-01-14 B+ Vedanta Resources Plc, Sr Note (United Kingdom) (S) 02-22-10 BB+ Electric Utilities 4.04% AES Eastern Energy LP, Pass Thru Ctf Ser 1999-A 01-02-17 BB+ BVPS II Funding Corp., Collateralized Lease Bond 06-01-17 BB+ CE Generation LLC, Sr Sec Note 12-15-18 BB- Empresa Electrica Guacolda SA, Sr Sec Note (S) 04-30-13 BBB- FPL Energy National Wind, Sr Sec Note (S) 03-10-24 BBB- HQI Transelect Chile SA, Sr Note (Chile) 04-15-11 A- Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 12-15-10 BB+ IPALCO Enterprises, Inc., Sr Sec Note 11-14-11 BB- MSW Energy Holdings II LLC/MSW Energy Finance Co., II, Inc., Sr Sec Note Ser B 09-01-10 BB- PNPP II Funding Corp., Deb 05-30-16 BB+ System Energy Resources, Inc., Sec Bond (S) 01-15-14 BBB TransAlta Corp., Note (Canada) 12-15-13 BBB- TXU Corp., Sec Bond 01-01-15 BBB Waterford 3 Funding Corp., Sec Lease Obligation Bond 01-02-17 BBB- Electronic Equipment Manufacturers 0.32% Thomas & Betts Corp., Sr Note 06-01-13 BBB- Page 3 John Hancock Investors Trust Securities owned by the Fund on September 30, 2006 (unaudited) Gas Utilities 0.48% Energy Transfer Partners, Gtd Sr Note (G)(L) 5.950 02-01-15 BBB- 1,170 1,167,607 Health Care Facilities 0.77% Hanger Orthopedic Group, Inc., Gtd Sr Note (L) 10.250 06-01-14 CCC+ 1,000 1,015,000 Manor Care, Inc., Gtd Note 6.250 05-01-13 BBB 855 863,301 Hotels, Resorts & Cruise Lines 0.98% HRP Myrtle Beach Operations LLC/HRP Myrtle Beach Operations Capital Corp., Sr Sec Floating Rate Note (P)(S) 9.818 04-01-12 B 1,335 1,331,663 Hyatt Equities LLC, Note (S) 6.875 06-15-07 BBB 1,050 1,056,948 Industrial Conglomerates 0.25% Waste Services, Inc., Gtd Sr Sub Note 9.500 04-15-14 CCC 600 615,000 Industrial Machinery 0.88% Kennametal, Inc., Sr Note 7.200 06-15-12 BBB 1,385 1,468,427 Trinity Industries, Inc., Pass Thru Ctf (S) 7.755 02-15-09 Ba1 690 697,558 Integrated Oil & Gas 0.79% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 565 632,517 Petro-Canada, Deb (Canada) 9.250 10-15-21 BBB 1,000 1,293,554 Integrated Telecommunication Services 2.24% AT&T Corp., Gtd Sr Note 8.000 11-15-31 A 490 598,905 BellSouth Corp., Deb 6.300 12-15-15 A 999 1,014,006 Cincinnati Bell, Inc., Sr Sub Note (L) 8.375 01-15-14 B- 1,000 1,010,000 Intelsat Subsidiary Holding Co., Ltd., Gtd Sr Floating Rate Note (Bermuda) (P) 10.484 01-15-12 B+ 450 456,188 Qwest Capital Funding, Inc., Gtd Note (L) 7.000 08-03-09 B 1,700 1,708,500 Telefonos de Mexico SA de CV, Note (Mexico) 5.500 01-27-15 BBB 735 711,941 Investment Banking & Brokerage 0.32% Mizuho Financial Group Cayman Ltd., Gtd Sub Bond (Cayman Islands) 8.375 12-29-49 A2 750 794,550 Page 4 John Hancock Investors Trust Securities owned by the Fund on September 30, 2006 (unaudited) IT Consulting & Other Services 0.54% NCR Corp., Note 06-15-09 BBB- Unisys Corp., Sr Note (L) 03-15-10 BB+ Leisure Facilities 0.73% AMC Entertainment, Inc., Sr Sub Note (L) 02-01-11 CCC+ Cinemark USA, Inc., Sr Sub Note (L) 02-01-13 B- Life & Health Insurance 0.20% Phoenix Cos., Inc. (The), Bond 02-16-08 BBB Metal & Glass Containers 1.11% BWAY Corp., Gtd Sr Sub Note 10-15-10 B- Owens-Brockway Glass Container, Inc., Gtd Sr Note 05-15-13 B Gtd Sr Sec Note 11-15-12 BB- Multi-Line Insurance 0.21% Assurant, Inc., Sr Note 02-15-34 BBB+ Multi-Media 0.48% News America Holdings, Gtd Sr Deb 01-20-24 BBB Quebecor Media, Inc., Sr Note (Canada) 03-15-16 B 95 Multi-Utilities 1.12% CalEnergy Co., Inc., Sr Bond 09-15-28 BBB+ Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 11-08-16 B Salton Sea Funding Corp., Sec Note Ser C 05-30-10 BB+ Oil & Gas Drilling 0.62% Delek & Avner-Yam Tethys Ltd., Sr Sec Note (Israel) (S) 08-01-13 BBB- Gazprom, Loan Part Note (Germany) (S) 03-01-13 BB+ Page 5 John Hancock Investors Trust Securities owned by the Fund on September 30, 2006 (unaudited) Oil & Gas Equipment & Services 0.10% Grant Prideco, Inc., Sr Note Ser B 08-15-15 BB Oil & Gas Exploration & Production 0.61% Pioneer Natural Resources Co., Gtd Sr Note 01-15-28 BB+ Plains Exploration & Production Co., Sr Note 06-15-14 BB- Oil & Gas Refining & Marketing 0.40% Enterprise Products Operations LP, Gtd Sr Note Ser B 10-15-14 BB+ Oil & Gas Storage & Transportation 0.37% Atlas Pipeline Partners LP, Gtd Sr Note 12-15-15 B+ Copano Energy LLC, Sr Note 03-01-16 B MarkWest Energy Partners LP/MarkWest Energy Finance Corp., Sr Note (S) 07-15-16 B Packaged Foods & Meats 0.42% ASG Consolidated, LLC Sr Disc Note (Zero to 11-1-08, then 11.50%) (O) Zero 11-01-11 B- Paper Packaging 1.29% MDP Acquisitions Plc, Sr Note (Ireland) 10-01-12 B- Stone Container Corp., Sr Note 02-01-11 CCC+ Sr Note 07-01-12 CCC+ Paper Products 0.14% Plum Creek Timber Co., Inc., Gtd Note 11-15-15 BBB- Pharmaceuticals 0.69% Medco Health Solutions, Inc., Sr Note 08-15-13 BBB Property & Casualty Insurance 0.54% Markel Corp., Sr Note 08-15-34 BBB- Ohio Casualty Corp., Note 06-15-14 BB Page 6 John Hancock Investors Trust Securities owned by the Fund on September 30, 2006 (unaudited) Publishing 0.17% Dex Media West, Gtd Sr Sub Note 9.875 08-15-13 B 391 422,280 Real Estate Management & Development 1.25% Chelsea Property Group, Note 6.000 01-15-13 BBB+ 1,040 1,068,297 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB- 165 179,409 HRPT Properties Trust, Sr Note 5.750 11-01-15 BBB 750 744,837 Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 830 808,556 Ventas Realty LP/Capital Corp., Sr Note 6.625 10-15-14 BB 250 250,625 Regional Banks 1.51% Colonial Capital II, Gtd Cap Security Ser A 8.920 01-15-27 BB 1,029 1,082,090 Crestar Capital Trust I, Gtd Cap Security 8.160 12-15-26 A- 880 919,104 First Chicago NDB Institutional Capital, Gtd Cap Bond Ser A (S) 7.950 12-01-26 A1 500 520,501 NB Capital Trust IV, Gtd Cap Security 8.250 04-15-27 A 1,130 1,185,493 Residential Real Estate Investment Trust 0.14% Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 345 347,364 Specialized Finance 1.71% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 750 822,855 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 7.205 02-15-12 Baa3 500 496,415 CCM Merger, Inc., Note (S) 8.000 08-01-13 CCC+ 1,000 960,000 Drummond Co., Inc., Sr Note (L) (S) 7.375 02-15-16 BB- 1,000 940,000 ESI Tractebel Acquistion Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 932 961,292 Steel 0.49% Metallurg Holdings, Inc., Sr Sec Note (G)(S) 10.500 10-01-10 B- 1,200 1,188,000 Thrifts & Mortgage Finance 19.68% Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.354 09-10-47 AAA 905 899,484 Page 7 John Hancock Investors Trust Securities owned by the Fund on September 30, 2006 (unaudited) Mtg Pass Thru Ctf Ser 2006-4 Class A3A 07-10-46 AAA Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 03-20-36 AAA Mtg Pass Thru Ctf Ser 2006-D Class 6B2 (P) 05-20-36 AA Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 04-25-35 AA+ Mtg Pass Thru Ctf Ser 2006-4 Class 3B1 07-25-36 AA Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2005-T20 Class A4A (P) 10-12-42 Aaa Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 05-25-20 AAA Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 08-25-35 AAA Citigroup/Deutsche Bank Commercial Mortgage Securities, Mtg Pass Thru Ctf Ser 2005-CD1 Class A4 (P) 07-15-44 AAA Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 07-15-44 AA ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 08-15-25 AAA Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2004-24CB Class 1A1 11-25-34 AAA Mtg Pass Thru Ctf Ser 2005-6 Class 2A1 04-25-35 Aaa Mtg Pass Thru Ctf Ser 2005-J1 Class 3A1 08-25-32 AAA Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 05-25-36 Aaa Countrywide Home Loans Servicing LP, Mtg Pass Thru Ctf Ser 2005-21 Class A1 10-25-35 Aaa DB Master Finance, LLC, Mtg Pass Thru Ctf Ser 2006-1 Class M1 (S) 06-20-31 BB First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 12-25-34 AA Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 05-25-36 AA Page 8 John Hancock Investors Trust Securities owned by the Fund on September 30, 2006 (unaudited) Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 12-15-14 Baa2 Sub Bond Ser 2006-1 Class E (S) 02-15-36 Baa3 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 11-15-39 AAA Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2005-GG5 Class A2 04-10-37 AAA GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 08-25-34 AA Mtg Pass Thru Ctf Ser 2006-4F Class 6A1 05-25-36 AAA Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 01-25-35 AA Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 05-25-35 AA JP Morgan Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-S1 Class 1A4 12-25-35 AAA JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 10-15-42 Aa2 Merrill Lynch Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CKI1 Class A6 (P) 11-12-37 AAA Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 11-14-42 AAA Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A 09-15-42 AAA Nomura Asset Acceptance Corp., Mtg Pass Thru Ctf Ser 2006-AF1 Class CB1 06-25-36 AA Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 05-25-35 AA SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 11-15-35 Baa2 Sub Bond Ser 2005-1A Class E (S) 11-15-35 Baa3 Sovereign Capital Trust I, Gtd Cap Security 04-01-27 BB Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 08-25-35 AAA Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 04-25-35 AA Page 9 John Hancock Investors Trust Securities owned by the Fund on September 30, 2006 (unaudited) Wells Fargo Mortgage Backed Securites Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 661 646,585 Utilities Other 0.25% Magellan Midstream Partners LP, Note 6.450 06-01-14 BBB 590 610,681 Wireless Telecommunication Service 2.89% America Movil SA de CV, Sr Note (Mexico) 5.750 01-15-15 BBB 1,225 1,206,446 Centennial Communications Corp., Sr Note 10.000 01-01-13 CCC 1,000 1,012,500 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 655 653,243 Dobson Communications Corp., Sr Note (L) 8.875 10-01-13 CCC 1,000 991,250 Mobile Telesystems Finance SA, Gtd Sr Note (Luxembourg) (S) 9.750 01-30-08 BB- 350 363,562 Nextel Communications, Inc., Sr Note Ser D 7.375 08-01-15 BBB+ 1,250 1,289,674 Rogers Wireless, Inc., Sr Sub Note (Canada) 8.000 12-15-12 B+ 500 531,250 Sprint Capital Corp., Note 6.900 05-01-19 BBB- 1,000 1,040,658 Credit Issuer, description rating (A) Shares Value Preferred stocks 1.23% (Cost $3,066,289) Agricultural Products 0.41% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 12,500 1,014,454 Multi-Utilities 0.42% Dominion CNG Capital Trust I, 7.80% BB+ 40,000 1,017,200 Real Estate Management & Development 0.40% Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 40,000 983,600 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value U.S. government and agencies securities 36.54% (Cost $88,821,385) Government U.S. 6.43% United States Treasury, Bond (L) 6.875 08-15-25 AAA 790 987,068 Bond (L) 6.250 08-15-23 AAA 1,650 1,915,676 Page 10 John Hancock Investors Trust Securities owned by the Fund on September 30, 2006 (unaudited) Bond (L) 4.500 02-15-16 AAA 3,055 3,024,331 Bond (L) 4.500 02-15-36 AAA 5,045 4,834,134 Bond (L) 5.125 05-15-16 AAA 3,635 3,770,745 Bond (L) 4.250 11-15-13 AAA 1,255 1,227,596 Government U.S. Agency 30.11% Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250 01-01-16 AAA 20 21,243 30 Yr Pass Thru Ctf 6.000 08-01-34 AAA 3,296 3,313,719 30 Yr Pass Thru Ctf 6.000 02-01-35 AAA 379 381,645 Adj Rate Mtg (P) 5.161 11-01-35 AAA 2,099 2,063,627 CMO REMIC 2978 5.500 01-15-31 AAA 2,590 2,569,702 CMO REMIC 3184-PD 5.500 07-15-34 AAA 1,000 989,021 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 02-01-08 AAA 5 4,744 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 22 22,655 15 Yr Pass Thru Ctf 7.000 10-01-12 AAA 17 17,582 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 42 42,682 15 Yr Pass Thru Ctf 6.000 05-01-21 AAA 4,402 4,469,883 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 4,763 4,850,406 30 Yr Pass Thru Ctf 6.000 05-01-35 AAA 3,695 3,711,680 30 Yr Pass Thru Ctf 6.000 08-01-35 AAA 2,231 2,241,634 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 1,158 1,163,251 30 Yr Pass Thru Ctf 6.000 04-01-36 AAA 1,994 2,002,987 30 Yr Pass Thru Ctf 6.000 06-01-36 AAA 7,816 7,852,145 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 6,298 6,327,083 30 Yr Pass Thru Ctf (M) 6.000 09-01-36 AAA 13,980 14,044,477 30 Yr Pass Thru Ctf 5.500 04-01-35 AAA 596 588,353 30 Yr Pass Thru Ctf 5.500 11-01-35 AAA 2,038 2,008,369 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 2,488 2,452,066 30 Yr Pass Thru Ctf 5.321 11-01-35 AAA 3,585 3,534,924 CMO REMIC 2006-99-PD 5.500 01-25-35 AAA 4,913 4,887,126 CMO REMIC 2006-57-PD 5.500 01-25-35 AAA 1,445 1,417,026 CMO REMIC 2006-67-PD 5.500 12-25-34 AAA 1,180 1,156,983 Note 6.000 05-30-25 AAA 1,652 1,619,520 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 7 7,461 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 4 4,770 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 13 14,065 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 1.13% (Cost $2,759,340) Government U.S. Agency 1.10% Federal Home Loan Bank, Discount Note Zero 10-02-06 AAA 2,700 2,700,000 Page 11 John Hancock Investors Trust Securities owned by the Fund on September 30, 2006 (unaudited) Joint Repurchase Agreement 0.03% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald, LP - Dated 9-29-06 due 10-2-06 (secured by U.S. Treasury Bond 8.125% due 8-15-19, U.S. Treasury Inflation Indexed Bond 2.000% due 1-15-26 and U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13, 2.000% due 1-15-16 and 3.000% due 7-15-12) 5.100 60 60,000 Total investments (cost $244,588,514) 100.00% John Hancock Investors Trust Footnotes to Schedule of Investments September 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of September 30, 2006. (M) These securities having an aggregate value of $14,044,477, or 5.73% of the Fund's total investments, have been purchased as a forward commitmentsthat is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. The fund has segregated assets with a current value at least equal to the amount of the forward commitments. Accordingly, the market value of $14,402,506 of Federal National Mortgage Assn., 5.321%, 11-01-35, Federal National Mortgage Assn., 6.000%, 06-01-36, and Federal National Mortgage Assn., 6.000%, 08-01-36 have been segregated to cover the forward commitments. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on September 30, 2006. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $25,831,063 or 10.54% of the Fund's total investments as of September 30, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $244,588,514. Gross unrealized appreciation and depreciation of investments aggregated $3,230,765 and $2,761,474, respectively, resulting in net unrealized appreciation of $469,291. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investors Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 29, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 29, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: November 29, 2006
